Citation Nr: 0124773	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  96-46 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to revocation of 
forfeiture of Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant, a cousin, and a friend



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The appellant contends that he served in the United States 
military during World War II.  

This appeal is before the Board of Veterans' Appeals (Board) 
from October 1991, June 1995, and September 1996 decisions 
from the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied reopening the 
appellant's claim for revocation of forfeiture of VA 
benefits.  


FINDINGS OF FACT

1.  An August 1987 Board decision affirmed an October 1954 
decision from the Central Committee on Waivers and 
Forfeitures (CCWF) that held that the appellant forfeited all 
VA benefits; the appellant was notified of the Board decision 
by letter, and his motion for reconsideration was denied in 
June 1988.  

2.  The RO administratively denied reopening the appellant's 
claim for revocation of forfeiture of all VA benefits in June 
1988 and September 1989; the appellant was notified of each 
decision by letter, and he did not appeal.  

3.  Evidence received since the September 1989 decision is 
duplicative of previously considered evidence or is not 
probative of the issue of entitlement to revocation of 
forfeiture of all VA benefits..  



CONCLUSIONS OF LAW

1.  The August 1987 Board decision and June 1988 denial of 
the appellant's motion for reconsideration are final.  
38 U.S.C.A. § 4004(b) (1987).  

2.  The June 1988 and September 1989 RO decisions are final.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  

3.  The evidence received since the September 1989 decision 
is not new and material evidence; the claim of entitlement to 
revocation of forfeiture of all VA benefits is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An October 1954 decision from the CCWF held that the 
appellant forfeited all VA benefits because he rendered 
assistance to an enemy of the United States during World War 
II.  An August 1987 Board decision affirmed the CCWF's 
October 1954 decision, and the appellant was notified of the 
Board decision by letter.  His motion for reconsideration was 
denied in June 1988.  The RO administratively denied 
reopening the appellant's claim for revocation of forfeiture 
of VA benefits in June 1988 and September 1989.  The 
appellant was notified of each decision by letter, and he did 
not appeal.  

At the time of the September 1989 decision, the record 
included testimony from a January 1987 RO hearing, lay 
statements from the appellant and his associates, service 
department records, and a private medical record.  

In his testimony and lay statements, the appellant asserted 
that he escaped from Bataan in January 1942 and was forced to 
work as a clerk at the Japanese Bureau of Constabulary from 
sometime in 1942 to October 1944.  In statements made in his 
October 1946 and November 1946 applications for VA benefits, 
he admitted that he attended Japanese job training school and 
swore an oath of allegiance to Japan.  If he had refused, the 
appellant contended that the local chief of police, who was a 
Japanese sympathizer, or the Japanese military police would 
have killed him or his family.  The appellant contended that 
he joined Vera's Tayabas Guerillas in 1942, and his 
associates contended that he acted as a spy for the United 
States.  The appellant contended that he secretly stole 
Japanese weapons and supplies and provided information about 
Japanese movements to Vera's Tayabas Guerillas by using 
children as messengers.  The appellant contended that he 
remained undercover at the Bureau of Constabulary at the 
direction of the founder of Vera's Tayabas Guerrillas, yet 
simultaneously managed to lead bands of guerrillas in the 
mountains.  

A September 1949 and subsequent VA memos indicated that the 
appellant's name appeared on a 1948 reconstructed guerrilla 
roster, and service department records stated that the 
appellant served from February 1941 to July 1945 and from 
July 1945 to July 1946.  In June 1946, a board of officers 
determined that the appellant's activities during the 
Japanese occupation of the Philippines did not constitute an 
abandonment of loyalty to the United States and that he was 
approved for retention in service.  A January 1948 notice 
from the Recovered Personnel Division of the Commanding 
General of the Philippines confirmed that the appellant was 
not on casualty status from February 1942 to October 1944, 
and a March 1954 notice from the Army confirmed that an 
affidavit of war crimes was not found on file.  A July 1985 
certificate from a private doctor showed that the appellant 
had been hospitalized for treatment of minimal Koch's 
pulmonary disease.  The appellant contended that inclusion of 
his name on the guerilla roster and the good loyalty status 
report showed that he was continuously loyal to the United 
States and deserving of VA benefits.  

The RO considered this evidence and denied reopening the 
claim of entitlement to revocation of forfeiture of all VA 
benefits in September 1989.  The claim was not reopened 
because the recently obtained evidence duplicated previously 
obtained evidence that continued to show that the appellant 
had rendered assistance to Japan, an enemy of the United 
States during World War II.  See 38 U.S.C.A. § 6104 (West 
1991) (formerly 38 U.S.C. § 3504(a)).  This decision became 
final because the RO notified the appellant of the decision 
by letter dated September 21, 1989, and he did not appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a).  

The RO again denied reopening the claim of entitlement to 
revocation of forfeiture of all VA benefits by decisions in 
October 1991, June 1995, and September 1996, and the 
appellant perfected a timely appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a).  

Unfortunately for the appellant, new and material evidence 
has not been submitted to reopen the claim.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The evidence submitted since September 1989 includes 
testimony from the October 1991 and September 1997 hearings, 
lay statements from the appellant and additional associates, 
a May 2000 VA field examination report, brochures about 
Vera's Tayabas Guerrillas, and service department records.  

The testimony and lay statements, including new affidavits 
from the brother of the founder of Vera's Tayabas Guerrillas, 
duplicate previous statements that the appellant worked at 
the Bureau of Constabulary for the purpose of secretly 
assisting Vera's Tayabas Guerrillas.  In her testimony at a 
hearing in January 1987 and in three subsequent signed 
affidavits, the appellant's cousin also contended for the 
first time in the record that she served in the military and 
transmitted messages from the appellant at the Bureau of 
Constabulary to Vera's Tayabas Guerrillas.  Her testimony, 
lay statements, and service records are not material, 
however, because she freely admitted to the May 2000 VA field 
investigator that she had not served in the military or 
assisted the appellant.  She further admitted that her 
previous false testimony and affidavits resulted from the 
appellant asking her to lie in order to bolster his claim and 
that she had done so only to avoid trouble in the family.  
She contended that the appellant himself had drafted and 
typed the fake record of her service and the false affidavits 
that she had signed in January 1998, September 1998, and 
January 1999.  Although the May 2000 field investigation 
report is new and includes typing samples from the 
appellant's typewriter, which match the false affidavits, the 
report is not probative of the issue of entitlement to 
revocation of forfeiture.  The brochures about Vera's Tayabas 
Guerrillas are not material because they do not mention the 
appellant's work at the Bureau of Constabulary, and service 
department records simply duplicate those filed before 
September 1989.  

The claim is not reopened because the evidence received since 
September 1989 is duplicative of previously obtained evidence 
or is not probative of the issue of entitlement to revocation 
of forfeiture of all VA benefits.  


ORDER

New and material evidence not having been submitted, the 
claim is not reopened, and entitlement to revocation of 
forfeiture of all VA benefits remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

